UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4963


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTIN LOUIS BAUCOM,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00147-FDW-1)


Submitted:   April 8, 2011                    Decided:   May 9, 2011


Before TRAXLER, Chief Judge, and WILKINSON, Circuit Judge, and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross H. Richardson,
Assistant Federal Defender, Charlotte, North Carolina, for
Appellant.   Anne M. Tompkins, United States Attorney, David A.
Brown, Sr., First Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This is the third time this court has reviewed Martin

Baucom’s sentence for failure to file tax returns and conspiracy

to defraud the United States.                    In May 2002, Baucom was charged

with three counts of failing to file tax returns for tax years

1995-1997, in violation of 26 U.S.C. § 7203 (2006).                               In December

2002, the Government sought a superseding indictment, charging

Baucom    and        his    co-defendant,              Patrick      Grant     Davis,      with

conspiracy      to    defraud    the    United          States,     in    violation      of   18

U.S.C. § 371 (2006).            Baucom and Davis represented themselves at

trial, after which the jury found them guilty of all counts.

Baucom    originally        received        a    downward        variance      sentence       of

fifteen months’ imprisonment.

            Baucom         appealed    his       conviction         and     the    Government

cross-appealed the sentence.                 After hearing oral argument, this

court affirmed Baucom’s convictions, but vacated his sentence

and remanded for resentencing.                   See United States v. Baucom, 486

F.3d 822 (4th Cir. 2007) (“Baucom I”), vacated on other grounds

sub nom. Davis v. United States, 552 U.S. 1092 (2008).                                        The

Supreme Court subsequently granted Davis’ petition for a writ of

certiorari      and    remanded       the       case    to   this    court        for   further

consideration in light of United States v. Gall, 552 U.S. 38

(2007).    See Davis v. United States, 552 U.S. 1092 (2008).                               This

court, in turn, remanded the case to the district court.

                                                2
               At resentencing, the district court again imposed a

fifteen-month variance sentence.                    The Government appealed, and

this       court     again       vacated    the     judgment       and      remanded     for

resentencing.            See United States v. Baucom, 360 F. App’x 457

(4th Cir.) (Nos. 08-4493/4512) (“Baucom II”), cert. denied, 130

S. Ct. 3340 (2010).

               On remand, the district court granted the Government’s

motion for an upward variance and sentenced Baucom to forty-

eight months’ imprisonment.                This appeal timely followed.

               Baucom alleges two forms of procedural error in his

sentence.          Baucom first contends the court erred in calculating

the tax loss amount and the corresponding base offense level by

failing to consider the itemized deductions that he could have

taken.         Baucom      next    maintains       the   district        court   committed

Carter 1 error in failing to individually assess his case and to

offer      a   sufficient        explanation      for    the     variance    sentence     it

imposed.           For     the    reasons     that       follow,     we     reject      these

contentions and affirm.

               This      court     reviews        sentences       for     reasonableness,

applying an abuse of discretion standard.                        Gall, 552 U.S. at 50;

United      States    v.     Diosdado-Star,        630    F.3d    359,    363    (4th    Cir.


       1
           United States v. Carter, 564 F.3d 325, 330 (4th Cir.
2009).



                                              3
2011).        This     review    requires      consideration         of     both     the

procedural and substantive reasonableness of a sentence.                           Gall,

552 U.S. at 51.

              In determining procedural reasonableness, this court

considers     whether    the    district     court    properly      calculated       the

defendant’s advisory Guidelines range, considered the 18 U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id.   “Regardless of whether the district court imposes an above,

below,   or    within-Guidelines      sentence,        it    must    place      on   the

record   an    individualized      assessment        based    on    the    particular

facts of the case before it.”            United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).                          An

extensive explanation is not required as long as the appellate

court is satisfied “‘that [the district court] has considered

the parties’ arguments and has a reasoned basis for exercising

[its] own legal decisionmaking authority.’”                     United States v.

Engle, 592 F.3d 495, 500 (4th Cir.) (quoting Rita v. United

States, 551 U.S. 338, 356 (2007)) (alterations in original),

cert. denied, 131 S. Ct. 165 (2010).

              Baucom first assigns error to the calculation of his

offense level, which was determined based on the total amount of

tax   loss.      See    U.S.     Sentencing     Guidelines         Manual      (“USSG”)

§§ 2T1.1,     2T4.1    (2003).     The     Government       declined      to   use   the

                                         4
default methodology set forth in the guideline, opting instead

to make a “more accurate determination” of the tax loss.                            USSG

§ 2T1.1(c)(2)(A).               Baucom       asserts   that      in     making        that

determination, the Government was obligated to afford him the

benefit of any itemized deductions that he could have claimed. 2

Because this issue is a question of law related to the legal

interpretation of the Guidelines, we will review de novo the

district court’s ruling.                United States v. Delfino, 510 F.3d

468, 472 (4th Cir. 2007); Baucom I, 486 F.3d at 829.

           This         argument   is    foreclosed     by     established      circuit

precedent.      This court has squarely rejected the contention that

“the   phrase      ‘a    more   accurate      determination      of    the    tax   loss’

mandates     the    calculation         of   deductions       before    tax    loss    is

determined.”        Delfino, 510 F.3d at 473.                  Baucom attempts to

distinguish Delfino on the basis that it was a tax evasion case,

whereas Baucom was convicted of failing to file tax returns.

This contention neglects to consider, however, that the relevant

portion    of      Delfino      addressed        the   same     guideline       —   USSG

§ 2T1.1(c)(2)(A) — that is at the center of Baucom’s argument.

Accordingly, we conclude Delfino is not distinguishable on this

basis and disposes of this issue.

       2
       We note that Baucom has not identified the deductions to
which he suggested he was entitled, nor has he proffered any
evidentiary support for any such deductions.



                                             5
           Baucom next posits that the district court failed to

adequately     consider    the    § 3553(a)    sentencing       factors    or    to

sufficiently     explain    the    reasons     for    the     upward     variance.

According to Baucom, the court afforded disproportionate weight

to his long-term failure to file tax returns, and the court

committed further procedural error by failing to explain its

rejection of the mitigating factors advanced by counsel.

           These arguments are belied by the record.                      Although

Baucom   is    correct    that    the    district    court     focused    on    the

duration of his failure to file tax returns, there was no abuse

of discretion in doing so.               This fact is highly relevant to

Baucom’s particular criminal conduct, as well as the need for

the   sentence   to   reflect     the    seriousness    of    the    offense,    to

promote respect for tax laws, to provide just punishment, and to

deter others who consistently and willfully fail to file tax

returns.      See 18 U.S.C. § 3553(a)(1), (a)(2)(A)-(B).                 Moreover,

the durational issue was not the only basis for the variance.

The court further identified that, throughout the course of his

prosecution,     Baucom    had   shown    himself    prone    to    gamesmanship,

consistently     sought     to    manipulate    the    legal        process,    and

demonstrated a lack of respect for the law.                  These findings are

relevant to the history and characteristics of this defendant.

See 18 U.S.C. § 3553(a)(1).



                                         6
            Baucom’s    argument,      in       essence,      asks    this       court   to

substitute its judgment for that of the district court.                              While

this court may have weighed the § 3553(a) factors differently if

we had resolved the issue in the first instance, we will defer

to   the   district    court’s     well-reasoned        decision.           See     United

States     v.   Jeffrey,     631      F.3d      669,    679     (4th        Cir.     2011)

(“[D]istrict     courts      have     extremely        broad         discretion      when

determining     the   weight     to   be       given   each    of     the    §     3553(a)

factors.”).

            Baucom    next   claims     the      district     court’s       explanation

does not reflect consideration of his evidence regarding the

nationwide average sentence imposed for tax violations, and thus

that the court did not adequately consider the need to avoid

unwarranted sentencing disparities.                See 18 U.S.C. § 3553(a)(6).

To the contrary, the court specifically noted this evidence, but

found that Baucom’s offense conduct was outside the heartland of

tax cases due to the aforementioned reasons, and thus concluded

that any sentencing disparity was not unwarranted.                           The court

further opined that the other evidence offered in mitigation —

particularly, that Baucom was poor and working on a farm under

less-than-ideal conditions — was insufficient to overcome the

weight of the factors that counseled an upward variance.                                 We

discern no abuse of discretion in these conclusions.



                                           7
              The        district     court’s      explanation          reflects     its

thorough, individualized assessment of this case in light of the

§ 3553(a) factors, and was more than adequate to support the

variance sentence.           See United States v. Grubbs, 585 F.3d 793,

805    (4th     Cir.       2009)      (opining    that        a     “§ 3553(a)-based[]

explanation         of    [defendant’s]        sentence       provides       independent

grounds for a variance sentence and verifies the reasonableness

of    the     district       court’s     sentencing       determination”),          cert.

denied, 130 S. Ct. 1923 (2010).                    Accordingly, we affirm the

district      court’s       amended    judgment.         We       dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                           8